Name: Commission Regulation (EEC) No 4034/87 of 30 December 1987 fixing the amount of aid for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 378/67 31 . 12. 87 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 4034/87 of 30 December 1987 fixing the amount of aid for peas, field beans and sweet lupins in Spain it must be reduced by the difference between the activating threshold price applied in Spain and the common price ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regu ­ lation (EEC) No 4004/87 (2), and in particular Article 3 (6) thereof, Whereas, under Article 4 of Regulation (EEC) No 1431 /82, the world market price for soya cake must be determined on the basis of the most favourable purchase possibilities, excepting offers and quotations which cannot be considered representative of the real market trend ; whereas account must be taken both of all offers on the world market and of the prices quoted on exchanges that are important for international trade ; whereas this price may be adjusted under the conditions and in the manner specified in Article 1 (2) of Regulation (EEC) No 2036/82, in order to take account of the prices of competing products ; Whereas, under Article 1 of Commission Regulation (EEC) No 2049/82 0, as last amended by Regulation (EEC) No 1238/87 (8), the price must be determined per 100 kilograms of bulk soya cake of the standard quality defined in Article 1 (2) of Council Regulation (EEC) No 1464/86 (') delivered to Rotterdam ; whereas the necessary adjustments, notably those referred to in Article 2 of Regulation (EEC) No 2049/82, must be made for offers and quotations not of the type referred to above ; Having regard to Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 3741 /87 (4), and in particular Article 24 thereof, Whereas, as provided for in Article 3 ( 1 ) of Regulation (EEC) No 1431 /82, aid is granted for peas, field beans and sweet lupins harvested in the Community and used in the manufacture of feedingstuffs where the world market price of soya cake is lower than the activating price ; whereas this aid is equal to a proportion of the difference between these prices ; whereas this proportion of the price difference was fixed in Article 3a of Council Regulation (EEC) No 2036/82 0, as last amended by Regulation (EEC) No 1958/87 0 ; Whereas the world market price for peas, field beans and sweet lupins was fixed by Regulation (EEC) No 1935/87 (,0); Whereas, in accordance with Article 3 (2) of Regulation (EEC) No 1431 /82, aid is granted for peas and field beans harvested in the Community when the world market price for these products is lower than the guide price ; whereas this aid is equal to the difference between the two prices ; Whereas pursuant to Articles 121 (2) and 307 (2) of the Act of Accession of Spain and Portugal the amount of the aid for products harvested and processed in either of these Member States should be reduced by the customs duty charged on importation of products from third countries ; whereas, moreover, in the case of sweet lupins harvested Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the correcting factor provided for in the last subparagraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (n), as last amended by Regu ­ lation (EEC) No 1 636/87 (,2),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of O OJ No L 162, 12. 6. 1982, p. 28 . (2) OJ No L 377, 31 . 12. 1987. O OJ No L 342, 19. 12. 1985, p. 1 . (&lt;) OJ No L 352, 15. 12. 1987, p. 26 . 0 OJ No L 219, 28 . 7. 1982, p . 1 . M OJ No L 184, 3 . 7 . 1987, p . 3 . P) OJ No L 219, 28 . 7. 1982, p. 36. (8) OJ No L 117, 5. 5 . 1987, p. 9 . 0 OJ No L 133, 21 . 5. 1986, p . 21 . (10) OJ No L 185, 4. 7 . 1987, p. 21 . (" OJ No L 164, 24. 6 . 1985, p . 1 . C 2) OJ No L 153, 13. 6. 1987, p. 1 . No L 378/68 Official Journal of the European Communities 31 . 12. 87 HAS ADOPTED THIS REGULATION : Article 1 these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid correcting factor ; Whereas, pursuant to Article 26a of Regulation (EEC) No 3540/85, the gross aid expressed in ECU that results from Article 3 of Regulation (EEC) No 1431 /82 shall be weighted by the differential amount referred to in Article 12a of Regulation (EEC) No 2036/82 and then converted into the final aid in the currency of the Member State in which the products are harvested using the agricultural conversion rate of that Member State ; Whereas, since there are no valid activating threshold or guide prices for the 1988/89 marketing year for peas, field beans and sweet lupins or intervention price for barley, the amount of the subsidy in the case of advance fixing for July 1988 for peas, field beans and sweet lupins has only been calculated provisionally on the basis of the prices valid for the 1987/88 marketing year ; whereas that amount must be applied provisionally only and will have to be confirmed or replaced when the prices and related measures for the 1988/89 marketing year are known, 1 . The amounts of aid provided for in Article 3 of Regulation (EEC) No 1431 /82 is indicated in the Annexes hereto. 2. However, the amount of the subsidy in the case of advance fixing for the 1988/89 marketing year for peas, field beans and sweet lupins will be confirmed or replaced as from 1 January 1988 to take into account, where appropriate, the effects of the application of the activating price for these products for the 1987/88 marketing year. Article 2 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 December 1987. For the Commission Frans ANDRIESSEN Vice-President 31 . 12. 87 Official Journal of the European Communities No L 378/69 ANNEX I Gross aid in ECU per 100 kilograms Products intended for human consumption Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 6th period 7 (') Peas used :  in Spain  in Portugal  in another Member State 13,059 13,101 13,420 13,239 13,281 13,600 13,419 13,461 13,780 13,599 13,641 13,960 13,599 13,641 13,960 13,599 13,641 13,960 12,159 12,201 12,520 Feild beans used :  in Spain  in Portugal  in another Member State 13,420 13,101 13,420 13,600 13,281 13,600 13,780 13,461 13,780 13,960 13,641 13,960 13,960 13,641 13,960 13,960 13,641 13,960 12,520 12,201 12,520 Products used in animal feed Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 6th period 7 (') A. Peas and field beans used :  in Spain  in Portugal  in another Member State 13,049 12,751 13,152 13,272 12,976 13,375 13,452 13,156 13,555 13,632 13,336 13,735 14,583 14,322  14,673 14,583 14,322 14,673 13,143 12,882 13,233 B. Sweet lupins harvested in Spain and used :  in Spain  in Portugal  in another Member State 13,601 13,203 13,738 13,658 13,263 13,795 13,658 13,263 13,795 13,658 13,263 13,795 14,926 14,577 ' 15,046 14,926 14,577 15,046 14,926 14,577 15,046 C. Sweet lupins harvested in another Member State and used :  in Spain  in Portugal  in another Member State 15,173 14,775 15,310 15,230 14,835 15,367 15,230 14,835 15,367 15,230 14,835 15,367 16,498 16,149 16,618 16,498 16,149 16,618 16,498 16,149 16,618 ANNEX II Final aid in national currency per 100 kilograms Products intended for human consumption Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 6th period 7 0 Products harvest in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM) :  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 645,04 117,49 32,01 994,39 2 069,54 100,29 11,143 21 575 35,88 2 156,68 7,383 653,69 119,07 32,44 1 018,01 2 097,30 101,64 11,292 21 866 36,36 2 187,69 7,502 662,35 120,64 32,87 1 041,63 2 125,06 102,98 11,442 22 156 36,85 2 218,71 7,621 671,00 122,22 33,30 1 065,25 2 152,81 104,33 11,592 22 446 37,33 2 249,72 7,741 671,00 122,22 33,30 1 065,25 2 152,81 104,33 11,592 22 446 37,33 2 249,72 7,741 671,00 122,22 33,30 1 065,25 2 152,81 104,33 11,592 22 446 37,33 2 249,72 7,741 601,78 , 109,61 29,56 876,29 1 930,75 93,56 10,394 20 123 33,14 2 001,60 6,788 Amounts to be deducted in the case of :  peas used in Spain (Pta) 55,67  peas and field beans used in Portugal (Esc) 54,78 No L 378/70 Official Journal of the European Communities 31 . 12. 87 ANNEX III Partial aids in the national currency per 100 kilograms Peas and field beans intended for animal feed Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 6th period 7 (&gt;) Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) Amounts to be deducted in the case of use :  Spain (Pta)  Portugal (Esc) 632,16 115,15 ' 31,37 947,14 2 028,21 98,29 10,919 21 142 35,17 2 108,04 7,182 15,88 68,86 642,88 117,10 31,90 978,34 2 062,60 99,96 11,105 21 502 35,76 2 146,86 7,334 15,88 68,52 651,53 118,67 32,33 1 001,96 2 090,36 101,30 11,255 21 792 36,24 2 177,88 7,453 15,88 68,52 660,18 120,25 32,76 1 025,58 2 118,12 102,65 11,404 22 082 36,73 2 208,89 7,572 15,88 68,52 705,27 128,46 35,00 1 190,95 2 262,77 109,66 12,185 23 600 39,23 2 379,1 1 8,275 13,88 60,28 705,27 128,46 35,00 1 190,95 2 262,77 109,66 12,185 23 600 39,23 2 379,11 8,275 ' 13,88 60,28 636,05 115,85 31,24 1 002,00 2 040,70 98,90 10,988 21 277 35,03 2130,98 7,322 13,88 60,28 ANNEX IV Corrective amount in national currency to be added to the amounts in Annex III, per 100 kilograms (') Use of the products : BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 ¢ 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 122,61 22,33 6,08 449,76 393,39 19,08 2,123 4 127 6,82 462,92 1,913 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,13 0,02 0,01 0,48 0,42 0,02 0,002 4 0,01 0,49 0,002 0,52 0,09 0,03 1,90 1,66 0,08 0,009 17 0,03 1,95 0,008 1,31 0,24 0,06 4,80 4,20 0,20 0,023 44 0,07 4,94 0,020 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 24,20 4,41 1,20 88,77 77,64 3,76 0,419 814 1,35 91,36 0,378 56,33 10,26 2,80 206,61 180,72 8,76 0,975 I 896 3,13 212,66 0,879 31 . 12. 87 Official Journal of the European Communities No L 378/71 ANNEX V Partial aid in national currency per 100 kilograms Sweet lupins intended for use in animal feed Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 6th period 7 (') Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)(')  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) Amounts to be deducted in the case of use in :  Spain (Pta)  Portugal (Esc) 735,89 134,04 36,52 1 227,06 2 361,00 114,42 12,714 24 623 40,94 2 479,23 8,604 21,13 91,87 738,63 134,54 36,65 1 237,1 1 2 369,79 114,85 12,761 24 715 41,09 2 489,57 8,647 21,13 91,36 738,63 134,54 36,65 1 237,11 2 369,79 114,85 12,761 24 715 41,09 2 489,57 8,647 21,13 91,36 738,63 134,54 36,65 1 237,1 1 2 369,79 114,85 12,761 24 715 41,09 2 489,57 8,647 21,13 91,36 798,76 145,49 39,64 1 457,67 2 562,71 124,20 13,802 26 739 44,43 2 716,59 9,585 18,51 80,54 798,76 145,49 39,64 1 457,67 2 562,71 124,20 13,802 26 739 44,43 2 716,59 9,585 18,51 80,54 798,76 145,49 39,24 1 457,67 2 562,71 124,20 13,802 26 739 43,99 2 716,59 9,585 18,51 80,54 ANNEX VI Corrective amount in the national currency to be added to amounts in Annex V, per 100 kilograms (') Use of products : BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 89,17 16,24 4,43 327,10 286,10 13,87 1,544 3 001 4,96 336,67 1,391 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,10 0,02 0,00 0,35 0,30 0,01 0,002 3 0,01 0,36 0,001 0,38 0,07 0,02 1,38 1,21 0,06 0,007 13 0,02 1,42 0,006 0,95 0,17 0,05 3,49 3,06 0,15 0,016 32 0,05 3,60 0,015 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 17,60 3,21 0,87 64,56 56,47 2,74 0,305 592 0,98 66,45 0,275 40,97 7,46 2,03 150,26 131,43 6,37 0,709 1379 2,28 154,66 0,639 ANNEX VII Exchange rate of the ECU to be used BLEU DK DE EL ESP FR IRL IT NL PT UK In national currency, 1 ECU = 42,4582 7,85212 2,05853 161,790 138,796 6,90403 0,76841 1 1 499,45 2,31943 167,114 0,686328 (') Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year.